DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2, 9, 10, and 14-17 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Considering Claims 2, 9, 10, and 14-17: In the preliminary amendment to the claims dated July 29, 2020, applicant added new claims 2-17.  In the remarks accompanying the amendment, applicant pointed to specific sections of the specification as supporting the newly added claims.  In particular, applicant pointed to page 8, lines 10-13; page 11, lines 5-21; and page 14, lines 17-19.  The examiner has reviewed the sections of the specification indicated by applicant and agrees with applicant that several of the newly added claims are supported by the original disclosure.  However, it does not appear to the examiner that claims 2, 9, 10, and 14-17 are supported by the original disclosure.  
a group that is a phenyl substituted with an NH2 groups or a C≡CH group.  
With respect to claims 14 and 15, it does not appear to the examiner that the original disclosure shows that applicant was in possession of an R1 group that is a disulfide group.  
With respect to claims 16 and 17, it does not appear to the examiner that the original disclosure shows that applicant was in possession of an R1 group corresponding to the specifically recited thiols and thioethers.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 1-17: The structures recited by claims 1, 7, and 14 contain dotted-line bonds connecting the polyaryl core to one or more Ra group.  The claims are indefinite because it is not clear what is meant by a dotted-line bond.  For the purpose of further examination, each dotted-line bond is interpreted as meaning that the Ra group connected by the dotted-line bond is optional.  Specifically, the claims are interpreted as meaning that the position on the aryl core designated by an Ra group connected by a dotted-line bond may either be a hydrogen atom or one of the Ra groups recited by the claims.
	The examiner notes that the Ra groups connected to the aryl core with solid-line bonds are interpreted as required and not optional.
See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).  In response to this rejection, applicant may resolve the ambiguity by amending the claim or by providing a persuasive explanation on the record that a person of ordinary skill in the relevant art would not consider the claim language unclear.  In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014).  For the latter option, applicant may provide a separate definition (such as from an art-recognized dictionary) to show how the ordinarily-skilled artisan would have understood the claim language at issue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 10,550,056.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claims 1 and 14: Claims 1 and 12 of the ’056 patent teach compounds having generic structures that substantially overlap in scope with the generic structures of present claims 1 and 14.  
In particular, claim 1 of the ’056 patent teaches compounds having the same polyaryl core as the compounds of present claims 1 and 14 where R1 is a heteroaliphatic substituent; Ra is a substituted aryl group or an electron donating group, where the substituent on the aryl group may be a nitro group; each n index is 1, 2, or 3; and the m index ranges from 1 to 1000.  The m index range taught by claim 1 of the ’056 patent substantially overlaps with the 2 to 200 range of present claims 1 and 14.  
With respect to the R1 group of claim 14, the ’056 patent claims’ teaching of a “heteroaliphatic” R1 groups would reasonably suggest to one of ordinary skill a category of substituents that generally includes thiols and thioethers (i.e., heteroaliphatic groups where the heteroatom is sulfur, one of a small number of common heteroatoms).
Considering Claims 2-13 and 15-17: The claims of the ’056 patent substantially teach or suggest the limitations of present dependent claims 2-13 and 15-17.  With respect to the R1 group of claims 4-6 and 15-17, the ’056 patent claims’ teaching of a 1 groups would reasonably suggest to one of ordinary skill a category of compounds that generally includes thiols and thioethers (i.e., heteroaliphatic groups where the heteroatom is sulfur, one of a small number of common heteroatoms).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767